TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00052-CV


In re Daniel Irons, Steven Traweek, Michael Cohen, Robert Flanakin,
and Pathology Resource Consultants, LP





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relators Daniel Irons, Steven Traweek, Michael Cohen, Robert Flanakin, and
Pathology Resource Consultants, LP have filed an Unopposed Motion to Dismiss Mandamus
Petition.  In this unopposed motion, relators assert that they have settled their dispute and that the
Real Party in Interest does not oppose their motion to dismiss.  We vacate our Order signed January
29, 2008, granting relators' Emergency Motion for Temporary Relief, grant relators' Unopposed
Motion to Dismiss Mandamus Petition, and dismiss this petition for writ of mandamus.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   February 8, 2008